IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON
                          DIVISION ONE


STATE OF WASHINGTON,                               )           No. 78811-6-I
                                                   )
                              Respondent,          )           UNPUBLISHED OPINION
                                                   )
             v.                                    )
                                                   )
STANLEY OMAR CHARLESTON,                           )
                                                   )
                              Appellant.           )
                                                   )

       ANDRUS, A.C.J. – Stanley Charleston appeals his convictions and sentence

for two counts of second degree assault and one count of unlawful imprisonment

stemming from events that occurred on October 8, 2017, while Charleston was

experiencing a drug-induced psychotic episode. Charleston argues that the trial

court erred when it denied Charleston’s motion to proceed pro se and when it

refused to instruct the jury on voluntary intoxication and the inferior degree offense

of fourth degree assault. He further contends his convictions violate the prohibition

on double jeopardy.       In a Statement of Additional Grounds, Charleston also

maintains that the court violated his speedy trial rights.

       We conclude the trial court did not err here and affirm Charleston’s

convictions and sentence.




     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 78811-6-I/2


                                           FACTS

       In the early hours of October 8, 2017, Sarah 1 returned to a friend’s first-floor

apartment at Ninth Avenue and Marion Street on First Hill in Seattle. As Sarah

inserted the key into the exterior door lock, a man, later identified as Charleston,

ran at her, grabbed her by her hair, threw her to the ground, and began striking her

repeatedly with an aluminum broom handle. When Charleston screamed at her,

Sarah could not understand anything he said.

       Just before the attack, around 2 a.m., James finished a music gig at a

nearby restaurant and walked to his parked car. He saw Charleston chasing a

man down the sidewalk while waving some type of a stick in the air. When James

approached his car, he saw Charleston return, enter an apartment building, and

then attack Sarah. He saw Charleston, who was yelling nonsensically, drag Sarah

outside and beat her with a stick around a dozen times.

       James decided to intervene because the conduct was “over the top violent”

and because Charleston was “whaling on this woman.” He first called the police

and then yelled at Charleston to stop. James expected Charleston to flee, but

Charleston surprisingly charged him and hit him in the face with a stick “a couple

times.” James tackled Charleston to the ground, and another man passing by

helped him subdue Charleston until police arrived.

       Officer Elliott Averett was the first officer to respond. He saw two men

holding Charleston down and also noticed a pair of scissors and a bent,

lightweight, aluminum broom handle nearby. He kicked the possible weapons


1 To preserve the victims’ privacy, we will refer to them by their first names only. We mean no
disrespect.

                                             -2-
No. 78811-6-I/3


away from everyone’s reach. Officer Averett tried to speak to Charleston, but

Charleston “was pretty incoherent.” Instead of answering the officer’s request for

identification, Charleston said “something about being a light bearer” and “yell[ed]

out Islamic religious references.”

       The police initially handcuffed all three men until James explained what had

happened. After determining that Charleston was the likely assailant, the officers

arrested him. Officer Averett testified that because of Charleston’s incoherence

and demeanor, he thought Charleston was mentally ill, high, or both.

       Firefighter EMT Carol Wisman evaluated Charleston for injuries while he

sat handcuffed in the back seat of the police vehicle. She too thought Charleston

appeared high. Wisman believed his mental status was altered or he was having

a behavioral or psychiatric episode. Wisman determined Charleston was likely

high because of her experience with “many, many, many” people under the

influence of drugs.

       Officer Travis Jordon arrived on the scene and heard Sarah screaming for

help at the doorway of her apartment building. He attended to Sarah while the

other officers interacted with the three men on the street. He saw she was bleeding

from her head. Sarah told Officer Jordon she had been attacked by a stranger

while inserting the key into the deadbolt of the building’s front door. Jordon noticed

the key still inside the deadbolt, bent.

       As a result of the attack, Sarah suffered a one-inch laceration to her scalp.

A CAT 2 scan revealed that Sarah also had a hematoma, or a collection of blood


2 Computed tomography.       Also known as a CT scan. https://www.mayoclinic.org/tests-
procedures/ct-scan/about/pac-20393675.

                                           -3-
No. 78811-6-I/4


under the scalp.      Dr. Hess decided that hematoma treatment would be

unnecessarily invasive and closed the cut to her scalp with two to three staples

that remained in place for two weeks. In addition to these injuries, Sarah had

bruises to the back of her shoulders, her side, and the back of her head where

Charleston had pulled her hair, making it impossible for her to sleep well for three

days.

        She also sustained an injury to her right hand. Sarah testified that when

she arrived at the hospital, her hand was so swollen that the doctors could not

perform an X ray and had to cut her rings off her fingers. The doctor who attended

to her in the emergency room, Dr. Jeremy Hess, could not determine if any bones

were broken.      As a precaution, Dr. Hess put Sarah’s hand in a splint and

recommended she follow up with her personal physician to rule out any fracture.

Sarah had to keep the splint on her hand for two weeks, making her dependent on

others to assist her to eat, bathe, and dress.

        Sarah also testified that she was so afraid during the assault that she lost

control of her bowels and defecated on herself. Dr. Thomas Cherry, Sarah’s

primary care provider, testified that such bowel incontinence is not uncommon

when someone experiences a severe trauma because their entire nervous system

“is just kind of on override.” He opined that her loss of bowel control under such

circumstances is the loss of the function of a bodily organ.

        James suffered a golf ball-sized lump on his head, a loose tooth, a cut on

his lip that required stitches, and a fractured ankle. Dr. William Lemley, the

radiologist who reviewed James’s X rays, diagnosed a break in the fibula just



                                        -4-
No. 78811-6-I/5


below the mid-lower leg, extending down to the ankle joint. James used crutches

for two weeks and had his ankle immobilized in a boot for another six weeks.

         The State charged Charleston with first degree burglary, assault in the

second degree, and unlawful imprisonment relating to the attack of Sarah and

second degree assault relating to the attack of James. At trial, Sarah and James

testified about the attacks and their resultant injuries.     The jury also heard

testimony from law enforcement officers who were present on the scene and from

medical professionals who participated in treating Sarah and James after the

assaults. Charleston testified in his defense, as did forensic psychiatrist Dr. Mark

McClung.

         The jury acquitted Charleston of first degree burglary but found him guilty

of second degree assault of James and second degree assault and unlawful

imprisonment of Sarah. In a second phase of the trial, the jury found Charleston

had committed these crimes shortly after being released from incarceration.

         The court imposed an exceptional sentence based on the aggravating factor

of “rapid recidivism,” under RCW 9.94A.535(3)(t). The court sentenced Charleston

to a total of 35 months’ confinement: 15 months for the assault of James, 20

months for the assault of Sarah, and 9 months for the unlawful imprisonment of

Sarah. It ordered the two assault counts to run consecutively to one another, with

the unlawful imprisonment count running concurrently with the second assault

count.

         Charleston appeals his convictions and sentence.        Charleston makes

several arguments on appeal.        First, he argues that he was deprived of his



                                         -5-
No. 78811-6-I/6


constitutional right to represent himself. Second, he argues that the trial court

erred in denying his request for a jury instruction on voluntary intoxication and on

the inferior degree offense of fourth degree assault. Third, he argues that his

convictions for assault and unlawful imprisonment of Sarah violate the prohibitions

on double jeopardy.      Finally, Charleston submitted a Statement of Additional

Grounds (SAG) in which he argues that his speedy trial rights were violated when

the trial court granted three continuances in May 2018 and failed to commence his

trial until after the speedy trial deadline expired. We address each argument in

turn.

                                      ANALYSIS

   1. Charleston’s Self-Representation Request

        Charleston first argues the trial court deprived him of his constitutional right

to self-representation. We disagree because the trial court did not abuse its

discretion in concluding Charleston did not make an unequivocal request to

represent himself.

        “The United States Supreme Court recognizes a constitutional right of

criminal defendants to waive assistance of counsel and to represent themselves

at trial.” State v. DeWeese, 117 Wash. 2d 369, 375, 816 P.2d 1 (1991). “[A] court

cannot force a defendant to accept counsel if the defendant wants to conduct his

or her own defense, as the Sixth Amendment grants defendants the right to make

a personal defense with or without the assistance of an attorney.” Id.; see also

Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975).




                                          -6-
No. 78811-6-I/7


       Because a request to proceed pro se involves the waiver of a constitutional

right, namely the right to counsel, “appellate courts have regularly and properly

reviewed denials of requests for pro se status under an abuse of discretion

standard.” State v. Madsen, 168 Wash. 2d 496, 504, 229 P.3d 714 (2010). “The

grounds that allow a court to deny a defendant the right to self-representation are

limited to a finding that the defendant's request is equivocal, untimely, involuntary,

or made without a general understanding of the consequences.” Id. at 504-05. “A

court may not deny a motion for self-representation based on grounds that self-

representation would be detrimental to the defendant's ability to present his case

or concerns that courtroom proceedings will be less efficient and orderly than if the

defendant were represented by counsel.” Id. at 505. “Similarly, concern regarding

a defendant's competency alone is insufficient; if the court doubts the defendant's

competency, the necessary course is to order a competency review.” Id. An

appellate court “give[s] great deference to the trial court’s discretion because the

trial court is in a favorable position to the appellate courts in evaluating a request

to proceed pro se.” State v. Burns, 193 Wash. 2d 190, 202, 438 P.3d 1183 (2019).

       When evaluating a defendant’s request to represent himself, the trial court

must first determine whether the request is unequivocal and timely. Id. at 203.

The trial court must decide whether the request is knowing, voluntary, and

intelligent. Id. “The threshold issues of timeliness and equivocality focus on the

nature of the request itself—if, when, and how the defendant made a request for

self-representation—not on the motivation or purpose behind the request.” State

v. Curry, 191 Wash. 2d 475, 486-87, 423 P.3d 179 (2018). And “[t]he method for



                                        -7-
No. 78811-6-I/8


determining whether a defendant understands the risks of self-representation is a

colloquy on the record. Burns, 193 Wash. 2d at 203.

       Charleston was charged with burglary and second degree assault on

October 11, 2017. His trial was initially set for January 17, 2018. The court

continued his trial date on multiple occasions at the request of his defense

attorneys, once after counsel had to withdraw and a new attorney was appointed

to represent him, and several times because defense counsel needed time to

conduct discovery, retain an expert, and have the expert complete his evaluation

of Charleston. Charleston objected to many of these continuances. Only one

continuance was granted at the State’s request to allow it time to interview Dr.

McClung. In many of the hearings, Charleston challenged the court’s computation

of his speedy trial deadline under CrR 3.3.

       At a January 26, 2018 hearing, Charleston asked the court to clarify why it

had moved his speedy trial deadline. The court explained to Charleston that each

time the court granted a trial continuance, the rule required it to reset the speedy

trial deadline for 30 days after the new trial date. When the court indicated it

intended to continue trial to February 28, 2018, Charleston told the trial court he

could represent himself. The court calendared his oral motion for the following

Monday, January 29, 2018.

       During the January 29 hearing, Charleston moved to have his assigned

counsel withdraw. The trial court asked Charleston if he was seeking a new

attorney, to which Charleston replied that he was “asking [the court] to assert [his]




                                        -8-
No. 78811-6-I/9


rights” to a speedy trial. Charleston complained that his attorney had waived his

right to a speedy trial without consulting him. After this exchange, the court said:

       COURT: Sir, do you want a new attorney? Or do you want to be your
       own attorney? Or is this morning you just wanted to put on the record
       again, your objection to your trial being moved?

       ...

       DEFENDANT: Objection to my trial being moved and ask the court
       to consider it. I wanted to, if he's not going to be ready for trial, yeah,
       I think I do -- I can proceed to go to trial and would ask for him to be
       a standby.

       COURT: Okay. So that sounds like you're wanting to be your own
       attorney?

       DEFENDANT: That's what it sounds, that’s what it is.

       COURT: So is that what you’re asking me to do this morning?

       DEFENDANT: Yes, I am.

       COURT: So one thing you need to know is if I let you –

       DEFENDANT: For him as my standby.

       COURT: You're not going to have a standby attorney. If you are your
       own attorney, you're your own attorney.

Charleston told the court that before he could make an informed decision, he

wanted to calculate the expiration of his speedy trial right and wanted to know if he

could be released from confinement pending trial. The trial court asked Charleston

to consult with his counsel regarding a potential bail review hearing and to re-note

the motion if he decided to pursue self-representation.

       Charleston did re-note a motion to proceed pro se and, on January 31,

appeared before a different judge to address that request. Charleston’s attorney

noted on the record that Charleston had completed a pro se packet, and

                                          -9-
No. 78811-6-I/10


Charleston told the court he wanted to represent himself because his first attorney

had not informed him that he had signed a speedy trial waiver and his current

attorney had requested a continuance over his objection. Charleston told the court

he wanted to represent himself so he would not be forced to waive those rights

again.

         The trial court began a colloquy on the record regarding his request. It

cautioned Charleston of the difficulties of self-representation and informed him that

he could not have standby counsel if he proceeded pro se. Again, Charleston

claimed his speedy trial rights had been violated and wanted the court to

reconsider this issue, rather than his motion to represent himself. At that point, the

court informed Charleston that it could not entertain a speedy trial motion without

it being properly noted for a hearing and briefed by the parties. It again cautioned

Charleston of the difficulties of self-representation, particularly when raising a

speedy trial argument. Charleston did not acknowledge the trial court’s warnings,

and instead he proceeded again to argue that his speedy trial rights were being

violated. At that point, the trial court denied without prejudice Charleston’s motion

to represent himself, reasoning that Charleston really sought a ruling on a speedy

trial motion, not on a motion for self-representation.

         Based on this record, we conclude the trial court did not abuse its discretion

in denying Charleston’s motion for self-representation because his request was

equivocal. The January 29 request was equivocal because Charleston said he

needed to think about going pro se, negating any argument that his request that

day was explicit or clear. And although Charleston noted his motion for a hearing



                                         - 10 -
No. 78811-6-I/11


on January 31, his argument that day focused solely on his contention that his

speedy trial rights had been violated. Despite the trial court’s repeated attempts

to ask Charleston if he wished to represent himself, Charleston kept repeating that

he wanted to discuss his speedy trial right claim. Moreover, when the court asked,

for a final time, whether Charleston’s intent was to represent himself, he noted that

he wanted to do so if he could have standby counsel. Even when Charleston said

he wanted to represent himself, he always qualified that statement by indicating it

was conditioned on having standby counsel appointed to assist him. The trial court

did not abuse its discretion when it denied Charleston’s motion to represent

himself.

   2. Voluntary Intoxication Instruction

       Charleston next asserts the trial court erred when it refused his request for

an instruction on voluntary intoxication. Charleston argues the jury should have

been permitted to consider whether Charleston’s drug intoxication impacted his

ability to form the requisite intent to commit any of the charged crimes. But the

evidence does not support this argument. Dr. McClung, a forensic psychiatrist,

opined that Charleston had the capacity to form the intent to commit his crimes,

and Charleston himself admitted he acted intentionally to protect himself from

harm. We thus conclude the trial court did not abuse its discretion when it refused

to instruct the jury on voluntary intoxication.

       This court reviews the adequacy of jury instructions based on an error of

law de novo. State v. Clausing, 147 Wash. 2d 620, 626–27, 56 P.3d 550 (2002). But

when the trial court refuses to give an instruction based on the facts of the case,



                                         - 11 -
No. 78811-6-I/12


this court reviews a trial court's refusal to give a requested jury instruction for abuse

of discretion. State v. Henderson, 180 Wash. App. 138, 144, 321 P.3d 298 (2014);

State v. Hunter, 152 Wash. App. 30, 43, 216 P.3d 421 (2009); State v. Hernandez,

99 Wash. App. 312, 318, 997 P.2d 923 (1999). A trial court abuses its discretion

when its decision is manifestly unreasonable or based upon untenable grounds or

untenable reasons. State v. Neal, 144 Wash. 2d 600, 609, 30 P.3d 1255 (2001). A

trial court's decision is based on untenable grounds or untenable reasons if it is

based on an incorrect legal standard. State v. Dye, 178 Wash. 2d 541, 548, 309 P.3d
1192 (2013).

       The State argues Charleston waived this issue by failing to advocate for the

voluntary intoxication instruction below. We disagree. During pretrial motions, the

State moved to exclude the testimony of defense forensic psychiatric expert, Dr.

McClung, as to the defenses of diminished capacity and voluntary intoxication.

The State argued that Dr. McClung had opined, in his report, that Charleston’s

drug use and psychiatric condition had not impacted Charleston’s ability to form

the intent to commit the crimes. The court granted the State’s motion to exclude

Dr. McClung’s testimony as to diminished capacity and voluntary intoxication

because Dr. McClung’s report and deposition both stated that he did not believe

Charleston’s symptoms at the time rendered him unable to form intent at the time

of the crime.

       At trial, Charleston testified that on October 7, 2017, after ingesting drugs,

he began to experience auditory and visual hallucinations.            During the early

morning hours of October 8, the morning of his arrest, he had visions of what he



                                         - 12 -
No. 78811-6-I/13


called “duplicates” or “opposites” of people he knew. 3 Charleston heard gunshots

and the voice of his girlfriend, Monica, screaming. He said he became scared for

his life. The voice in his head told him the shooter was “Zebra,” a man he knew

from the Jungle, a homeless encampment in Seattle.                     Charleston had never

experienced a similar episode when sober.

        Charleston testified that he then started seeing Zebra “opposites” from

whom he believed he needed protection. Prompted by the earlier gunshot sounds

and Zebra’s voice in his head, Charleston grabbed an aluminum broom handle

and chased a man he believed to be Zebra. While chasing Zebra, Charleston

noticed a stranger, later identified as James, whom he described as “ducking

behind a car” and thought James was preparing to shoot him. Charleston ran the

opposite direction, and encountered Sarah, whom he believed to be another

“opposite” of Zebra.

        Charleston admitted he grabbed Sarah, threw her down, and struck her with

the broom handle. He also admitted “[i]t wasn’t an accident. I intended to protect

myself,” because he thought she was Zebra. Charleston stated he used enough

force to make sure Zebra “didn’t hurt” him. Charleston also testified that he struck

James in the face with the same broom handle more than once and that he meant

to hit him.

        Dr. McClung, who evaluated Charleston on March 16, 2018, and on April 6,

2018, testified that on October 8, Charleston was suffering from a substance-



3Charleston referred to these doubles as “doppelgangers,” which are “a ghostly double of a live
person that haunts [someone] through life and is usually visible only to himself.” W EBSTER’S THIRD
NEW INT’L DICTIONARY 674 (2002).

                                              - 13 -
No. 78811-6-I/14


induced psychotic disorder.      In Dr. McClung’s opinion, Charleston was also

intoxicated on methamphetamine at the time of the crime. Dr. McClung believed

Charleston’s psychosis caused his delusions and hallucinations that led to his

paranoia and altered his sense of danger. But Dr. McClung testified, as he had

done in his report and deposition, that Charleston’s symptoms did not render him

unable to form the intent to commit his crimes.

       At the conclusion of trial, Charleston offered a voluntary intoxication

instruction in his proposed instructions packet. During the instruction conference,

the following exchange occurred:

       COUNSEL: And just so that we can truncate things, I want to note I
       included the voluntary intoxication and diminished capacity
       instructions. I understand the court’s previously ruled on these
       issues, and the testimony wasn't allowed on those issues. I have
       included them in my packet only to preserve the issue for appeal that
       they are proposing those. I don't -- I'm not asking for the court to
       revisit the argument at this point.

       THE COURT: Okay. Good. Because I was not going to let you have
       it anyway.

       COUNSEL: I understand. I just didn't want to waste the court's time.

The court indicated it refused to give these instructions, stating “the court has

previously ruled those [defenses] were not available to Mr. Charleston, and so I

will not be providing those instructions.”

       We conclude Charleston preserved this issue for appeal by offering

evidence of Charleston’s voluntary intoxication at trial and by offering a voluntary

intoxication instruction at the conclusion of trial. The court clearly ruled, in denying

the proposed instruction, that Charleston could not argue he lacked the capacity




                                         - 14 -
No. 78811-6-I/15


to form the intent to commit any of the charged crimes. We thus reject the State’s

contention that Charleston did not preserve this instructional issue for appeal.

       But we also conclude the trial court did not abuse its discretion in denying

the requested voluntary intoxication instruction.     “RCW 9A.16.090 states that

voluntary intoxication does not make an act ‘less criminal’, while on the other hand

the statute states that intoxication ‘may be taken into consideration’ by the jury in

determining whether the defendant acted with the requisite mental state.” State v.

Coates, 107 Wash. 2d 882, 889, 735 P.2d 64 (1987) (quoting RCW 9A.16.090). A

defendant is only entitled to a voluntary intoxication instruction when (1) the crime

charged has as an element a particular mental state, (2) there is substantial

evidence the defendant was drinking and/or using drugs, and (3) the defendant

presents evidence that the alcohol or drugs affected his or her ability to acquire the

required mental state. State v. Gallegos, 65 Wash. App. 230, 238, 828 P.2d 37

(1992); State v. Webb, 162 Wash. App. 195, 209, 252 P.3d 424 (2011) (applied test

to drug intoxication). “When determining if the evidence at trial was sufficient to

support the giving of an instruction, the appellate court is to view the supporting

evidence in the light most favorable to the party that requested the instruction.”

State v. Fernandez-Medina, 141 Wash. 2d 448, 455-56, 6 P.3d 1150 (2000).

       The first part of the test is met. Charleston’s crimes each had as an element

a particular mental state. To convict Charleston of assault in the second degree,

the State had to prove Charleston “intentionally assaulted” his victims and

“recklessly inflicted substantial bodily harm.” To act with intent or intentionally

means to act with “the objective or purpose to accomplish a result that constitutes



                                        - 15 -
No. 78811-6-I/16


a crime.” RCW 9A.08.010(1)(a). A person is reckless when “he or she knows of

and disregards a substantial risk that a wrongful act may occur and disregards a

substantial risk that a wrongful act may occur and this disregard is a gross

deviation from conduct that a reasonable person would exercise in the same

situation.”

       To convict Charleston of unlawful imprisonment, the State had to prove

Charleston had “knowledge” that he restrained Sarah in a manner that

substantially interfered with her liberty, either without her consent or by physical

force, and the restraint was without legal authority. A person knows or acts

knowingly or with knowledge with respect to a fact, circumstance, or result when

he is aware of that fact, circumstance, or result. RCW 9A.08.010(b).

       Voluntary intoxication can negate the mental state of intent. See State v.

Brooks, 97 Wash. 2d 873, 651 P.2d 217 (1982) (defendant charged with first degree

murder entitled to instruction upon showing intoxication affected either

premeditation or intent). And although voluntary intoxication is usually associated

with intent crimes, the defense is also appropriate when the defendant is charged

with a crime for which a lesser mental state is required. See State v. Lottie, 31
Wash. App. 651, 653, 644 P.2d 707 (1982) (holding that voluntary intoxication can

negate the mental state of knowledge). Here, if there was sufficient evidence to

establish that Charleston’s voluntary intoxication with drugs impaired his ability to

form intent or to act knowingly, and thus recklessly, then this instruction would have

been appropriate.




                                        - 16 -
No. 78811-6-I/17


       The second part of the test is also met. Charleston presented evidence that

he consumed drugs and possibly alcohol on October 7, some hours before the

assaults at 2 a.m. on the morning of October 8. Charleston testified that he had

smoked marijuana, used methamphetamine, and drank alcohol during the week

preceding the assaults. Dr. McClung testified that Charleston admitted to him that

he had resumed drug use, including methamphetamine, after being released from

jail a week before the incident.

       But even if Charleston presented sufficient evidence that he was intoxicated

at the time he assaulted Sarah and James, the evidence, when taken in the light

most favorable to Charleston, is insufficient to meet the third element of the test.

Charleston had to present evidence that his drug use affected his ability to acquire

the required mental state. The evidence must “reasonably and logically connect

the defendant’s intoxication with the asserted inability to form the required level of

culpability to commit the crime charged.” Webb, 162 Wash. App. at 210, quoting

State v. Gabryschak, 83 Wash. App. 249, 252-53, 921 P.2d 549 (1996).               The

evidence here failed to make this necessary connection.

       Charleston’s main defense at trial was that he acted intentionally, in self-

defense, because he believed he was in danger of imminent harm. Charleston

testified that he believed Sarah was Zebra, whom he believed posed a danger to

him. Charleston admitted he grabbed a broom with the intent to protect himself.

He further admitted that in order to protect himself, he had to swing the broom to

“make sure that Zebra didn’t hurt me.” Charleston later admitted, during cross-

examination, that he grabbed a broom, threw Sarah to the ground, and hit her with



                                        - 17 -
No. 78811-6-I/18


it with the intent to “disable” her. He admitted his actions were not accidental, and

he intended to hit the person he believed to be Zebra. This evidence may establish

that Charleston’s drug use may have led him to mistake Sarah for someone else,

but it did not prevent him from forming the intent to grab her, throw her to the

ground and strike her with the broom handle.

       Similarly, Charleston testified that when he heard James’s voice, he thought

James was going to hurt him. So he hit James with the stick to protect himself and

testified that he meant to do so. Again, Charleston’s drug use may have led him

to believe erroneously that James posed a threat to him, but the drug use did not

impair his ability to form the intent to assault James.

       Finally, Dr. McClung testified that Charleston had the capacity to form the

intent to commit these assaults.      Dr. McClung testified that he reached this

conclusion because Charleston described to him his “conscious reasons” for

committing the assaults.

       We thus conclude there was insufficient evidence to conclude that

Charleston’s intoxication affected his ability to acquire the required mental state to

commit assault and unlawful imprisonment. The trial court did not abuse its

discretion in denying Charleston’s request for this instruction.

   3. Fourth Degree Assault Instruction

       Charleston argues on appeal that he was entitled to an instruction on fourth

degree assault because the jury could have concluded the assaults on Sarah and

James did not cause “substantial bodily harm,” and did not constitute second




                                        - 18 -
No. 78811-6-I/19


degree assault. We conclude the trial court did not abuse its discretion in denying

Charleston’s proposed inferior degree instruction under the facts of this case.

       Under RCW 10.61.003, a defendant can be found guilty of a crime that is

an inferior degree of the crime charged. Fernandez-Medina, 141 Wash. 2d at 453.

An instruction on an inferior degree offense is proper when:

       (1) the statutes for both the charged offense and the proposed
       inferior degree offense “proscribe but one offense”; (2) the
       information charges an offense that is divided into degrees, and the
       proposed offense is an inferior degree of the charged offense; and
       (3) there is evidence that the defendant committed only the inferior
       offense.

State v. Peterson, 133 Wash. 2d 885, 891, 948 P.2d 381 (1997).

       Because the parties only disagree as to whether the evidence at trial was

sufficient to show Charleston “committed only the inferior offense,” the resolution

of this issue requires analysis of only that third requirement, known as “the factual

component.” Fernandez-Medina, 141 Wash. 2d at 454-55. When only the factual

component is at issue, we review the refusal to instruct the jury on the inferior

degree offense of fourth degree assault for an abuse of discretion. State v.

LaPlant, 157 Wash. App. 685, 687, 239 P.3d 366 (2010).

       “[A] requested jury instruction on a lesser included or inferior degree offense

should be administered ‘if the evidence would permit a jury to rationally find a

defendant guilty of the lesser offense and acquit him of the greater.’” Fernandez-

Medina, 141 Wash. 2d at 456 (quoting State v. Warden, 133 Wash. 2d 559, 563, 947
P.2d 708 (1997)). “[T]he evidence must affirmatively establish the defendant's

theory of the case—it is not enough that the jury might disbelieve the evidence

pointing to guilt.” Id.

                                        - 19 -
No. 78811-6-I/20


       RCW 9A.36.021(1)(a) states: “A person is guilty of assault in the second

degree if he or she, under circumstances not amounting to assault in the first

degree: (a) Intentionally assaults another and thereby recklessly inflicts substantial

bodily harm.” RCW 9A.36.041(1) states: “A person is guilty of assault in the fourth

degree if, under circumstances not amounting to assault in the first, second, or

third degree, or custodial assault, he or she assaults another.”

       Charleston requested an instruction on fourth degree assault at the

conclusion of trial. The trial court initially granted Charleston’s request, but it later

changed its ruling:

       . . . I think in looking at the evidence that is before the court, I cannot
       find that the evidence raises an inference that only assault 4 was
       committed. Yes, the jury may not believe that there was substantial
       injury, bodily injury as defined, but the jury may also believe that
       there was substantial bodily injury as defined. And because the
       evidence does not exclude that as a possibility, it is the court's
       opinion that the law states that it is factually not permissible to
       instruct to provide the lesser instruction on assault 4.”

It concluded the evidence did not establish that Charleston committed only the

inferior offense of fourth degree assault.

       The State alleged Charleston committed second degree assault by

intentionally assaulting Sarah and James and recklessly inflicting substantial

bodily harm under RCW 9A.36.021(1)(a). Charleston contends on appeal that the

jury could have reasonably concluded that Sarah’s injuries did not meet the legal

threshold of “substantial bodily harm,” that Charleston did not cause James’s ankle

fracture, or that Charleston did not act recklessly when he attacked either victim.




                                         - 20 -
No. 78811-6-I/21


       (a) Substantial Bodily Harm

       Charleston does not argue that the State presented insufficient evidence to

prove assault in the second degree as to Sarah. Instead, he maintains that the

jury could have found that her injuries did not meet the legal threshold of

“substantial bodily harm” because she suffered no broken bones or internal injuries

and the scalp laceration and hand injury caused only temporary discomfort.

       “Substantial bodily harm” is defined as “bodily injury which involves a

temporary but substantial disfigurement, or which causes a temporary but

substantial loss or impairment of the function of any bodily part or organ, or which

causes a fracture of any bodily part.” RCW 9A.04.110(4)(b).

       The State contended below that the extensive bruising Sarah experienced

and the scar resulting from the staples used to close her scalp laceration

constituted “temporary but substantial disfigurement.” It further argued Sarah’s

loss of bowel control during the assault was the temporary but substantial loss of

the function of her nervous system. And it maintained her wrist injury, requiring

complete immobility for two weeks, and limited use for weeks thereafter, was a

temporary, but substantial impairment of a function of a body part.

       Charleston argues that even if the jury believed the State’s evidence

regarding the extent of Sarah’s injuries, it could have found they were not

“substantial.” He points, as support for this argument, to the jury’s question during

deliberations: “With regard to Instruction 19 is there a legal definition of

“substantial” as used in “substantial disfigurement” and “substantial loss or

impairment,” or is this a matter for the jury to decide?”



                                        - 21 -
No. 78811-6-I/22


       But the statute defining fourth degree assault specifically requires that the

evidence not rise to the level of first, second, or third degree or custodial assault.

RCW 9A.36.041. In State v. Stationak, 73 Wash. 2d 647, 649-50, 440 P.2d 457

(1968), our Supreme Court considered whether the defendant, charged with

assault in the first degree, was entitled to an instruction of third degree assault

based on inconsistent testimony as to whether the defendant knew the gun he

used was loaded. The court acknowledged there was evidence to justify an

instruction for first or second degree assault, but third degree assault is defined as

one “not amounting to assault in either the first or second degree.” Id. at 649. It

held that “if the facts of the case are such that defendant could have been found

guilty of either first or second degree assault, then he could not have been found

guilty of third degree assault.” Id. at 649-50. The court concluded that under the

evidence presented in that case, “the defendant was guilty of first or second degree

assault or of none at all,” making the proposed instruction on third degree assault

properly refused. Id. at 650.

       Similarly, here, the evidence was sufficient to support the jury’s second

degree assault conviction. In State v. McKague, 172 Wash. 2d 802, 806, 262 P.3d
1225 (2011), our Supreme Court held that the term “substantial,” as used in RCW

9A.36.021(1)(a), “signifies a degree of harm that is considerable.” The court

concluded that evidence that a defendant punched his victim in the head several

times and pushed him to the ground, causing facial bruising and swelling and

lacerations to his face, head, and arm was sufficient to allow the jury to find that

the injuries constituted substantial but temporary disfigurement. Id. at 806.



                                        - 22 -
No. 78811-6-I/23


       Sarah’s injuries were no less severe than those described in McKague. And

there was no factual dispute that Sarah was injured or that Charleston caused

them. Because the evidence was sufficient to establish second degree assault

and Charleston presented no affirmative evidence that he did not cause Sarah’s

injuries during the assault, he was either guilty of assault in the second degree or

not guilty at all. The trial court did not abuse its discretion in rejecting the proposed

fourth degree assault instruction as to Sarah.

       (b) Causation as to James’s Ankle Fracture

       Charleston argues that, as to James, a reasonable jury could have found

that Charleston did not cause James’s ankle fracture and this injury occurred only

after James tackled Charleston and a passerby helped James restrain Charleston.

He also contends the jury could have concluded that James’s remaining injuries—

the broken tooth, the knot on his head, and his facial lacerations—did not constitute

a “substantial disfigurement.”

       But Charleston did not make any such argument at trial. In fact, in closing,

Charleston’s counsel conceded the State had established substantial bodily injury:

“I am not going to stand here and tell you that [James’s fracture is] not substantial

bodily injury.” Instead, he argued the jury should conclude Charleston reasonably

believed he was acting in self-defense.

       And even if Charleston had argued that he did not cause the ankle fracture,

Charleston appears to concede that James’s remaining facial injuries met the legal

definition of substantial bodily harm. Given that there was sufficient evidence to




                                         - 23 -
No. 78811-6-I/24


convict Charleston of assault in the second degree, the court did not abuse its

discretion in rejecting a fourth degree assault instruction was James.

       (c) Recklessness

       Finally, Charleston argues the jury could have found he did not act

recklessly, relying on this court’s recent decision in State v. Melland, 9 Wash. App.
2d 786, 452 P.3d 562 (2019). But the facts of this case are distinguishable from

Melland. In that case, Melland was convicted of assault in the second degree

based on medical providers’ testimony that Melland’s girlfriend told them he

grabbed a cell phone from her with such force that it broke her finger. Id. at 800.

Neither Melland nor his girlfriend testified at trial so there was no evidence as to

how Melland had actually broken the finger. Id. at 796. Although the State claimed

he twisted her hand as he removed the phone from her hand, this court noted that

there was no evidence to this effect at trial. Id. at 804. This court reversed

Melland’s conviction, concluding that there was insufficient evidence Melland had

acted recklessly in inflicting the injuries. Id. at 805.

       In this case, unlike in Melland, we have testimony from both Sarah and

James, as well as testimony from Charleston himself. Both Sarah and James

testified Charleston struck them in the face and head with an aluminum broomstick.

Charleston testified he intended to “disable” Sarah and to prevent James from

attacking him. And Charleston is not challenging the sufficiency of evidence of

recklessness here.

       Based on the evidence at trial, this case is more analogous to State v.

R.H.S., 94 Wash. App. 844, 847, 974 P.2d 1253 (1999), in which a juvenile defendant



                                         - 24 -
No. 78811-6-I/25


challenged the sufficiency of evidence that he acted recklessly when he punched

another juvenile in the face. This court rejected this argument, holding that “any

reasonable person knows that punching someone in the face could result in a

broken jaw, nose or teeth, each of which would constitute substantial bodily harm.”
Id. at 847.

       In this case, Charleston testified he intended to strike both Sarah and James

with the broom handle. As in R.H.S., any reasonable person would know that

striking a person in the face with a metal object could result in lacerations, broken

bones, or broken teeth, all of which would meet the definition of substantial bodily

harm. And under Stationak, 73 Wash. 2d at 650, because the evidence was sufficient

to establish second degree assault and Charleston presented no affirmative

evidence that he did not intend to strike Sarah or James on the head or in the face

during the assault, he was either guilty of assault in the second degree or not guilty

at all. The trial court did not abuse its discretion when it denied Charleston’s

request for an instruction on fourth degree assault.

   4. Double Jeopardy

       Charleston next contends his convictions for unlawful imprisonment and

second degree assault of Sara related to the same conduct, violate double

jeopardy, and should merge.         He asks this court to vacate his unlawful

imprisonment conviction. We decline to do so.

       This court reviews double jeopardy claims de novo. State v. Villanueva-

Gonzalez, 180 Wash. 2d 975, 979-80, 329 P.3d 78 (2014). Double jeopardy prevents




                                        - 25 -
No. 78811-6-I/26


a person from “be[ing] twice put in jeopardy for the same offense.” WASH. CONST.

art. I, § 9.

        Our Supreme Court has established a three-part test to determine whether

a defendant’s convictions violate the prohibition on double jeopardy. State v.

Freeman, 153 Wash. 2d 765, 771-72, 108 P.3d 753 (2005); State v. Calle, 125 Wash. 2d
769, 776, 888 P.2d 155 (1995). First, we look to the statutes to determine whether

they expressly authorize cumulative punishment for crimes committed during the

course of one crime. Freeman, 153 Wash. 2d at 771. If the statutes expressly state

that an offense shall be punished separately from a related crime, such as the

burglary statute, RCW 9A.52.050 does, then the legislative intent is clear and the

inquiry ends. Id. But, if the legislature is not clear, the court should apply the

“same evidence test,” which Washington courts adopted from Blockburger v.

United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 306 (1932): 4

        In order to be the “same offense” for purposes of double jeopardy the
        offenses must be the same in law and in fact. If there is an element
        in each offense which is not included in the other, and proof of one
        offense would not necessarily also prove the other, the offenses are
        not constitutionally the same and the double jeopardy clause does
        not prevent convictions for both offenses.

State v. Vladovic, 99 Wash. 2d 413, 423, 662 P.2d 853 (1983).

        Finally, the merger doctrine aids in determining legislative intent, even when

the crimes have different elements. “Under the merger doctrine, when the degree

of one offense is raised by conduct separately criminalized by the legislature, we



4 In Blockburger, the Supreme Court said: “The applicable rule is that, where the same act or
transaction constitutes a violation of two distinct statutory provisions, the test to be applied to
determine whether there are two offenses or only one, is whether each provision requires proof of
a fact which the other does not.” 284 U.S. at 304.

                                              - 26 -
No. 78811-6-I/27


presume the legislature intended to punish both offenses through a greater

sentence for the greater crime.” Freeman, 153 Wash. 2d at 772-73. The Freeman

court also noted that even if the convictions appear to be for the same crime, the

offenses may be separate when they result in separate injury. Id. at 779; see also

State v. Frohs, 83 Wash. App. 803, 815-16, 924 P.2d 384 (1996) (“The exception [to

merger] is that if the offenses committed in a particular case have independent

purposes or effects, they may be punished separately even where the applicable

statute (e.g., first degree kidnapping) requires proof of another felony (e.g.,

robbery) to elevate the crime to first degree kidnapping.”).

         First, the statutes at issue here do not expressly authorize cumulative

punishment for crimes committed during the course of one crime.                RCW

9A.36.021(1)(a) states: “(1) A person is guilty of assault in the second degree if he

or she, under circumstances not amounting to assault in the first degree: (a)

Intentionally assaults another and thereby recklessly inflicts substantial bodily

harm.”     And RCW 9A.40.040 states: “(1) A person is guilty of unlawful

imprisonment if he or she knowingly restrains another person.” Neither statute

explicitly authorizes separate punishments for separate offenses. See Frohs, 83
Wash. App. at 812-13 (the unlawful imprisonment and fourth degree assault statutes

do not expressly authorize cumulative punishment for acts committed in

commission of either crime). Because the statutes do not authorize separate

punishments, we must move on to the next prong of the test.

         Second, the two crimes are not identical in both law and fact. Under the

same evidence test, if each offense as charged includes elements not included in



                                       - 27 -
No. 78811-6-I/28


the other, the offenses are different and multiple convictions may stand. Calle,
125 Wash. 2d at 777. To convict Charleston of second degree assault, the State had

to prove:

      (1) That on or about October 8, 2017, the defendant intentionally
      assaulted Sarah [];

      (2) That the defendant thereby recklessly inflicted substantial bodily
      harm on Sarah []; and

      (3) That this act occurred in the State of Washington.

To convict Charleston of unlawful imprisonment, the State had to prove:

      (1) That on or about October 8, 2017, the defendant restrained the
      movements of Sarah [] in a manner that substantially interfered with
      her liberty;

      (2) That such restraint was

             (a) without [Sarah’s] consent, or
             (b) accomplished by physical force or intimidation;

      (3) That such restraint was without legal authority;

      (4) That, with regard to elements (1), (2), and (3), the defendant
      acted knowingly; and

      (5) That any of these acts occurred in the State of Washington.

A conviction for second degree assault required the jury to find Charleston

recklessly inflicted substantial bodily harm, while a conviction for unlawful

imprisonment does not require such a finding.            And to prove unlawful

imprisonment, the State had to establish a restraint, an element not necessary for

assault. As this court said in Frohs, “because proof of an assault is not necessary

to prove unlawful imprisonment, and because the elements of the two crimes are




                                      - 28 -
No. 78811-6-I/29


different, the ‘same evidence’ test is satisfied.” 83 Wash. App. at 814. Here, the two

crimes are not the same in law or fact. The same evidence test is thus satisfied.

       Finally, we conclude the two convictions do not merge.           The merger

doctrine, a rule of statutory construction, applies where the Legislature has clearly

indicated that to prove a particular degree of a crime, such as second degree

assault, the State must prove not only that a defendant committed that crime, but

also committed an act defined as a crime elsewhere in the criminal statutes.

Freeman, 153 Wash. 2d at 777-78. Here, a conviction for second degree assault was

not predicated on a conviction for unlawful imprisonment, or any other crime. The

unlawful imprisonment charge was not used to elevate the degree of the assault

charge. Unlawful restraint is not a crime separated into degrees depending on

whether the restraint is accomplished by actual force or mere intimidation. Frohs,
83 Wash. App. at 815.

       Because the State did not use the unlawful imprisonment of Sarah to

elevate the assault from fourth or third degree assault to second degree assault,

these crimes did not merge.

       Charleston also argues the assault and unlawful imprisonment convictions

were based on the same conduct and have no independent “purpose and effect.”

This reference is to an established exception to the merger doctrine, which states

that if offenses committed in a particular case “have independent purposes or

effects,” they may be punished separately even if the applicable statute requires

proof of another felony to elevate the crime. Frohs, 83 Wash. App. at 815-16. But

the fact that a defendant used force, even the same physical force, to accomplish



                                       - 29 -
No. 78811-6-I/30


both the unlawful restraint and the assault does not mean the merger doctrine

applies and courts are not precluded from imposing separate penalties for each

conviction. Id. at 816. The legislature has instead required courts to deal with the

issue of multiple convictions arising out of the same criminal act to be treated as

one crime in determining a defendant’s offender score. Id.

      The State conceded here that the unlawful imprisonment constituted the

same criminal conduct as the assault for purposes of computing Charleston’s

offender score.    Charleston agreed.     As a result, the trial court ordered that

Charleston serve concurrent sentences for the assault and the unlawful

imprisonment of Sarah. Charleston is not serving any additional prison time as a

result of his conviction for these two separate crimes. We thus reject Charleston’s

argument that the “purpose and effect” exception to the merger doctrine applies to

his case.

      We conclude Charleston’s convictions for unlawful imprisonment and

second degree assault do not violate the prohibition on double jeopardy.

   5. Statement of Additional Grounds for Review

      Charleston filed a Statement of Additional Grounds pursuant to RAP 10.10,

in which he argues that three continuances in May 2018 violated his constitutional

right to a speedy trial. He also contends the speedy trial period had expired by the

time his trial commenced. He maintains that while the trial court began pretrial

motions on the date his speedy trial period expired, it did not commence his trial

on that date. We reject these arguments.




                                        - 30 -
No. 78811-6-I/31


       First, the record before this court shows that on March 9, 2018, the trial

court found good cause to grant the defense a continuance to give Dr. McClung

time to evaluate Charleston, which extended the speedy trial expiration date to

May 9, 2018. On April 27, 2018, the trial court granted the State’s motion for a trial

continuance based on the defense expert’s unavailability to be interviewed by the

State. The court again found good cause for this continuance. This continuance

extended Charleston’s speedy trial expiration date to June 14, 2018.

       The record lacks any additional continuance orders, but when the parties

appeared for trial on June 14, Charleston contended the time to trial had expired.

The State, however, informed the trial court that the criminal presiding judge had

entered an order of continuance in May 2018 because the prosecutor was in

another trial, at which time the court had reset Charleston’s speedy trial expiration

date to July 12, 2018. The parties located a copy of that order and presented it to

the trial court. The trial court overruled Charleston’s objection to commencing his

trial, finding the order entered on June 13, 2018, reset his speedy trial expiration

date to July 12, 2018.

       This record is insufficient for this court to conclude that the orders entered

in May 2018 violated Charleston’s speedy trial rights. Without copies of these

orders in the record, we cannot evaluate the basis for any of the continuances

granted before the June 13, 2018 order. Thus, we cannot determine that any of

the continuances entered between the April 27, 2018 order and the June 13, 2018

order were unjustified.




                                        - 31 -
No. 78811-6-I/32


      On this record, Charleston’s speedy trial expiration date was July 12, 2018.

Under CrR 3.3, a trial commences when the court calls the case for trial and hears

preliminary motions. State v. Carson, 128 Wash. 2d 805, 820, 912 P.2d 1016 (1996).

Disposition of preliminary motions is “a customary and practical phase of a trial.”
Id. Here, the trial court found that it had commenced Charleston’s trial on June 14,

2018, by beginning hearings on preliminary motions in limine. Indeed, that same

day, the court granted the State’s motion to amend the information to add charges,

and conducted a CrR 3.5 evidentiary hearing. The trial court correctly concluded

it had commenced trial prior to the expiration of Charleston’s speedy trial period

under CrR 3.3.

      We thus reject Charleston’s argument in his Statement of Additional

Grounds.

      Affirmed.




WE CONCUR:




                                       - 32 -